Per Curiam.

Respondent was admitted to the Bar in 1937. By order of this court dated November 27, 1956 he was found guilty of professional misconduct and suspended from practice for a period of three months and until the further order of the court. He was reinstated on June 30, 1958.
On the present proceeding the Referee has found that respondent violated the aforesaid order of suspension and that he neglected the matters of two clients. Our review of the record demonstrates that the evidence supports these findings. The Referee’s finding that a third charge of neglect had not been sustained is contrary to the weight of the credible evidence and we find that this charge number V should also have been sustained. The report of the Referee is confirmed and disaffirmed as indicated.
*13It is no excuse to respondent’s failure to prosecute his clients’ claims that he was not charged with having appropriated their moneys. Respondent’s repetition of the offense which led to his original suspension, his disregard of his clients’ interests, merits the severest condemnation. In extenuation, however, we note that the respondent co-operated in the investigation of his professional conduct and we take cognizance of his service to his community and to many clients without compensation.
Accordingly, respondent should be suspended for two years.
Botein, P. J., Steuer, Capozzoli, Tilzer and Rabin, JJ., concur.
Respondent suspended for a period of two years effective July 20, 1967.